      Case 2:20-cv-00065-SRB Document 61 Filed 11/25/20 Page 1 of 5



 1 JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General
 2 DOUGLAS G. SMITH
   Deputy Assistant Attorney General, Civil Division
 3 JAMES G. TOUHEY, JR.
   Director, Torts Branch
 4 PHILIP D. MACWILLIAMS
   Trial Attorney
 5 THEODORE W. ATKINSON
   Trial Attorney
 6 U.S. Department of Justice
   Civil Division, Torts Branch
 7 Benjamin Franklin Station
   P.O. Box 888
 8 Washington, D.C. 20044
 9 Telephone: (202) 616-4285
   phil.macwilliams@usdoj.gov
10 theodore.atkinson@usdoj.gov
11 Attorneys for Defendant United States
12                         UNITED STATES DISTRICT COURT
13                                 DISTRICT OF ARIZONA
14   A.P.F. on his own behalf and on behalf of his     No. CV-20-00065-PHX-SRB
     minor child, O.B.; J.V.S., on his own behalf
15   and on behalf of his minor child H.Y.; J.D.G.
     on his own behalf and on behalf of his minor      STATUS REPORT
16   child, M.G.; H.P.M. on his own behalf and on
     behalf of his minor child, A.D.; M.C.L. on his
17   own behalf and on behalf of his minor child,
     A.J.; and R.Z.G. on his own half and on behalf
18   of his minor child, B.P.,
19
                         Plaintiffs,
20         v.

21   United States of America,
22                       Defendant.
23
24
25
26
27
28
      Case 2:20-cv-00065-SRB Document 61 Filed 11/25/20 Page 2 of 5




 1         The United States respectfully submits this status report regarding the status of
                                                                       1
 2 discovery of electronically-stored information (ESI) in this matter. To date, the United
 3 States has made several productions to Plaintiffs of documents it has been able to gather
 4 and review pursuant to its discovery obligations under the Mandatory Initial Discovery
 5 Pilot Program (“MIDPP”). However, the ESI searches developed by the parties in
 6 accordance with MIDPP have resulted in a very high volume of ESI that has presented
   significant challenges to the United States, which it wishes to bring to the Court’s
 7
   attention in this status report and to discuss with the Court in a conference.
 8
 9         In C.M. v. United States, Case No. 2:19-cv-05217, on August 17, 2020, the parties
10 submitted a Joint Discovery Plan (C.M. ECF 60). The Court adopted this discovery plan
11 in this action, and allowed for some supplemental policy-related discovery. (A.P.F. ECF
12 44, 56). The Joint Discovery Plan sets forth several stages of discovery, in which certain
13 aspects of discovery are to occur.
14         Stage 1 of the Joint Discovery Plan includes the review and production of ESI
15 collected pursuant to ESI searches developed by the parties in accordance with MIDPP.
16 With respect to this ESI, the parties stated as follows in the Joint Discovery Plan:
17         Throughout this stage, the parties will communicate regarding the
           status of ESI searches and productions. The parties will produce ESI
18         as expeditiously as possible on a rolling basis. The ESI searches
           currently being discussed by the parties involve numerous search
19         terms and dozens of custodians from multiple federal agencies, and
           at this point the amount of data to be collected and reviewed pursuant
20         to these searches is unknown, as is the time reasonably necessary to
           perform the searches, reviews, and productions. As the ESI searches
21         progress and greater insight is gained into the amount of time
           necessary to complete the ESI searches, reviews, and productions,
22         the parties will confer as necessary if it is believed that the stages
           described herein need to be extended.
23
     C.M. ECF 60 at 9.
24
25
26
27
           1
28          A Status Report also is being submitted in C.M. v. United States, Case No. 2:19-
     cv-05217-SRB.
                                              -2-
         Case 2:20-cv-00065-SRB Document 61 Filed 11/25/20 Page 3 of 5




 1           On August 25, 2020, the Court entered an order resolving certain
 2
     disagreements between the parties regarding the date range for ESI searches and
 3
     the inclusion of certain search strings, and ordered that substantially all of the ESI
 4
 5 production be complete by December 31, 2020. C.M. ECF 61.
 6           The ESI searches developed by the parties in accordance with MIDPP
 7
     consist of several dozen custodians from multiple Federal agencies and fourteen
 8
     multi-term search strings, with a date range spanning approximately seventeen
 9
               2
10 (17) months. To date, the ESI that the United States has collected for review from
11 the Department of Justice (DOJ), the Department of Homeland Security (DHS),
12 U.S. Immigration and Customs Enforcement (ICE), and Customs and Border
13
   Protection (CBP) as a result of these ESI searches consists of several hundred
14
15 thousand documents totaling several million pages. A substantial additional
16 amount of ESI for review resulting from these searches is still expected. In
17 addition, the parties are meeting and conferring regarding additional ESI searches
18
   for the Department of Health and Human Services (HHS).
19
           This volume of ESI has presented significant challenges to the above-
20
21 mentioned agencies in their efforts to locate, collect, and transfer this ESI to the
22 United States, and to the United States in its efforts to review said ESI. The United
23
24
25
26
     2
    The ESI searches addressed herein are referred to as the “policy-level” searches. In
27 addition, the parties have developed pursuant to MIDPP several “plaintiff-specific” ESI
28 searches aimed at locating relevant information specific to the particular individuals who
   brought this suit.
                                              -3-
      Case 2:20-cv-00065-SRB Document 61 Filed 11/25/20 Page 4 of 5




 1 States has expressed its position to Plaintiffs that this volume of ESI is unduly
 2
     burdensome and not proportional to the needs of the case.
 3
           The parties have engaged in discussions regarding ways to reduce the overall
 4
 5 volume of ESI, and the use of Technology Assisted Review (TAR) to facilitate the review
 6 of ESI.     However, it is clear to the United States that a revised timeline that allows
 7
     significantly more time for the review and production of ESI is necessary. Discussions
 8
     among the parties regarding a plan and revised timeline for the review and production of
 9
10 ESI will continue, and the United States remains hopeful that the parties will be able to
11 agree on a plan. In the meantime, the United States believes that a conference with the
12 Court to discuss these matters in more detail and to seek the Court’s guidance will be
13
   beneficial to this process. At the United States’ request, the parties will place a call to
14
15 chambers for the United States to request a conference.
16
     Dated: November 25, 2020                 Respectfully submitted,
17
                                              JEFFREY BOSSERT CLARK
18                                            Acting Assistant Attorney General
                                              DOUGLAS G. SMITH
19                                            Deputy Assistant Attorney General, Civil
                                              Division
20                                            JAMES G. TOUHEY, JR.
                                              Director, Torts Branch
21
                                              s/ Phil MacWilliams
22                                            PHILIP D. MACWILLIAMS
23                                            Trial Attorney
                                              D.C. Bar No. 482883
24                                            THEODORE W. ATKINSON
                                              Trial Attorney
25
                                              D.C. Bar No. 458963
26                                            E-mail: phil.macwilliams@usdoj.gov
                                              U.S. Department of Justice
27                                            Civil Division, Torts Branch
28                                            Benjamin Franklin Station, P.O. Box 888

                                                -4-
      Case 2:20-cv-00065-SRB Document 61 Filed 11/25/20 Page 5 of 5




 1                                         Washington, DC 20044
                                           Telephone: (202) 616-4285
 2
                                           Attorneys for the United States of America
 3
 4                            CERTIFICATE OF SERVICE

 5        I hereby certify that on November 25, 2020, I electronically transmitted the

 6 attached document to the Clerk’s Office using the CM/ECF System for filing and
 7 transmittal of a Notice of Electronic Filing to all CM/ECF registrants.
 8 s/ Phil MacWilliams
   PHILIP D. MACWILLIAMS
 9 Attorney for United States of America
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -5-
